 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form, join, orassistResilientFloor Decorators Local No. 2265, United Brotherhood of Car-penters andJoiners of America, AFL-CIO, or any other labor organization,to bargain collectively through representatives of their own choosing, and toengage inother concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by the provisos in Section8(a)(3) of the Act.WE WILL offer Jerry Connell, John Mason, Thomas Tucker, and RaymondJackson immediate and full reinstatement to their former or substantiallyequivalentpositions,and make them whole for any loss of pay suffered byreasonof the discrimination against them.All our employees are free to become, remain, or refrain from becoming orremaining,members of Resilient Floor Decorators Local No. 2265, United Brother-hoodof Carpentersand Joinersof America, AFL-CIO.HAGOPIAN& SONS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving intheArmed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 500 BookBuilding, 1249Washington Boulevard, Detroit,Michigan 48226, Telephone 226-3200.Training Corporation of America,Inc.andJob Corps Federationof Teachers,Local 1680,affiliated with the American Federationof Teachers,AFL-CIO,Petitioner.Case 17-RC-5112.Decem-ber 20, 1966DECISION ON REVIEWOn August 12, 1966, the Regional Director for Region 17 issuedthe attached Decision and Direction of Election in which he foundappropriate a unit of all basic education, vocational and avocationalteachers, resident advisers, and counselors at the Employer's JobCorps Center located at Excelsior Springs, Missouri, excluding officeclerical employees, supervisors, and guards as defined in the Act, andall other employees. Thereafter, the Petitioner filed a timely requestfor review alleging the absence of officially reported Board precedentin cases involving teachers employed at Job Corps centers. TheEmployer filed opposition to the request for review.On September 2, the National Labor Relations Board by tele-graphic order granted the request for review and stayed the electionpending decision on review. Thereafter, both the Employer and thePetitioner filed briefs.162 NLRB No. 28. TRAINING CORP. OF AMERICA287The Board has considered the entire record in this case, includingthe briefs of the parties, with respect to the matter under review, andhereby affirms the Regional Director's unit determination.'Accordingly, we shall remand the case to the Regional Directorfor Region 17 for the purpose of holding an election pursuant to hisDecision -and Direction of Election, except that the payroll periodfor determining eligibility shall be that immediately preceding thedate below.2MEMBER BROWN took no part in the above Decision on Review.1Under the facts and circumstances of this case, especially the degree of integrationshown to exist in the functions and duties of the teachers, resident advisers, and counselors,we find that the only appropriate unit herein is that found by the Regional Director.2An amended election eligibility list, containing the names and addresses of all theeligible voters, must be filed by the Employer with the regional Director for Region 17within 7 days after the date of this Decision on Review. The Regional Director shall makethe list available to all parties to the election. No extension of time to file this list shallbe granted by the Regional Director except in extraordinary circumstances. Failure tocomply with this requirement shall be grounds for setting aside the election wheneverproper objections are filed.Excelsior Underwear Inc.,15G NLRB 123G.DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed -under Section 9 (c) of the National LaborRelations Act, a hearing 1 was held before a Hearing Officer of theNational Labor Relations Board. The Hearing Officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to Regional DirectorSacks.Upon the entire record in this case, the Regional Director finds : 21.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdictionherein.2.The labor organization involved claim(s) to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion9(c) (1) andSection2(6) and (7) oftheAct.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All basic-education, vocational and avocational teachers, residentadvisers, and counselors at the Excelsior Springs, Missouri, Job1The names of the Employer and Petitioner appear as corrected at the hearing.2 Only the Employer filed a brief herein. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDCorps Center of Training Corporation of America, Inc., EX-CLUDING office-clerical employees; supervisors and guardswithin the meaning of the Act; and, all other employees 38The Employer operates a Job Corps Center (hereinafter Center) at Excelsior Spring'.,Missouri, pursuant to a contract with the Office of Economic Opportunity The objectiN eof the Center is to prepare girls between the ages of 16 and 21 who come from slum, im-poverished, and culturally deprived areas of the United States, for work, marriage, andsocial participation The girls at the Center (enrollees) are generally school dropouts whoare unemployed or unemployable They represent many ethnic backgrounds, have a fifthor sixth grade reading ability, and their average scholastic level is approximately that ofthe eighth grade They live at the Center and may stay there a maximum of 2 years, butare free to leave the program permanently any time they so desire. The Center is differentfrom conventional schools, the most obvious difference being the type of students and theirneedsThe Center attempts to reach the enrollees through a total, 7-day, environmentalapproach, seeking to impart, to them, a new concept of life itself not only through funda-mental teaching, but also through personal guidance and practical application. Hence, inaddition to such basic, academic courses as reading and mathematics, a wide range of voca-tional and avocational instruction is offered, as well as guidance in such things as house-keeping, personal hygiene, shopping, and budgeting. The ratio of students to staff membersis low. The Center opened.March 8, 1966, with 40 enrollees, there are some 300 now, andthis number is expected to increase to approximately 385 by the end of September Thepersons most intimately connected with the enrollees are teachers, resident advisers, andcounselors. At the time of the hearing, there were 24 teachers, 14 resident advisers, and 4counselorsemployed at the Center, and more will probably be hired.The Petitioner seeks a unit composed solely of teachers, while the Employer contendsthat the only appropriate unit would be one composed of teachers, resident advisers, andcounselors.The teachersare classified as basic education, vocational, or avocational. The basiceducation and vocational teachers perform most of their work in the classroom and keepthe normal student records. Their hours are reasonably regular, although there is an under-standing that they are subject to call in emergencies. There are five avocational teachers onthe staff. Although they occasionally have some classes scheduled during usual schoolhours, most of their duties are performed at night and on weekends, since much of theirwork deals with physical education and recreational activities. This fact also results inthe avocational teachers and resident advisers working together a great deal None of theteachers resides at the Center.The resident advisers,as their name implies, live at the Center, supervising and instruct-ing the enrollees when the latter are not otherwise engaged. They are charged for their roomand board, and their hours are somewhat erratic The basic function of the resident advisoris to translate the theoretical matter presented to the enrollees in the classroom into prac-tical application to their everyday lives, and, in order to accomplish this most effectively,they live with the enrollees. While the resident advisers do not teach regularly scheduledclasses in the classroom, aside from occasional substitution, the record is replete withevidence of the close contact which they have with the girls in a teacher-helper capacity, andallmeet with their respective groups every evening on a regular basis. They work veryclosely with the avocational teachers, as was noted above.The counselorsdo not live on the premises and work basically the same hours as theteachers,although they too can be called in emergencies.In addition to counseling theenrollees, they administer tests to them and maintain a close watch on their progress, keep-ing adequate records thereof for the use of other staff members.In agreement with the Employer, I find that the appropriate unit herein should be onecomposed of teachers, resident advisers, and counselors. In reaching this conclusion, I haverelied on the traditional factors tending to show, or negate, mutuality of interests, likewages, hours, working conditions, duties and skills, supervision, and the integrated natureof the Employer's operation.The Petitioner originally sought a unit composed of teachers and counselors, but amendedits unit contention at the hearing so as to exclude counselors, and stated that it wouldrepresent any unit found appropriate. The Employer's supervisory structure favors ateachers unit, since the teachers are separately supervised ; however, counselors andresident advisers are supervised by the same person. The other factors, in my opinion,point to the appropriateness of a unit composed of all three classifications All are paidin the same manner and are in the same pay grade,and there is no clearly defined dis-parity in salary which would polarize the groups. In addition, the same basic criteria fordetermining starting pay are applied to all by the Employer. None of the employees in-volved has a contract with the Employer, all are hired on a yearly basis, and all have INTERNATIONAL HOD CARRIERS, LOCAL 300289[Direction of Election,includingExcelsiorfootnote omitted frompublication.] 4identical fringe benefits.(As noted, resident advisers pay for room and board.)The hoursof the teachers and counselors are the same, with the exception of the avocational teach-ers,whose schedule is virtually the same as that of the resident advisers.The general work-ing conditions are basically the same for all,i.e.,working at the Center with the enrollees.The basic duty of each of these three groups is identical-helping the enrollees to helpthemselves.None of the groups is likely to be successful without the close cooperation ofthe other two and each is equally important.Each group is directly responsible for thewell being of the enrollees and each is in constant association with them.In the recrea-tional sphere,the avocational teachers and resident advisers work closely together andare completely interchangeable.Although there is evidence that communication among thegroups is not at an optimum level,this is partially attributable to the newness of theCenter, and the Employer,recognizing the problem,is in the process of establishing "per-sonal committees"composed of a teacher,a resident adviser,and a counselor.Such com-mittees will meet on a regular basis for the purpose of discussing a given group of en-rollees.It seems clear that the duties of the teachers,resident advisers,and counselors aresimilar and closely related.Along the same line, the skills found in the three groups are virtually identical. Ofthe 42 persons involved,only two or three have not attended college,two have master'sdegrees,the remainder have bachelor's degrees,and a large majority of these individualshave had teaching experience.The record shows that the Employer seeks the same basicqualificationswhen filling these positions,the paramount considerations being teachingexperience,versatility,and an ability to relate to the enrollees,although the Employer hasmade very fine distinctions among the three groups during the entire course of its operation.The integrated nature of the Employer's operation is manifest,and it isdifficult toimagine an endeavor which would require more unity than the one with which we arehere concerned.The record shows the need for close cooperation among teachers,residentadvisers,and counselors in working with the enrollees,and the only reasonable inferenceis that the three groups in question will be drawn closer together as the Center matures.For all of these reasons,especially the similarity and closely related nature of theduties, skills,and objectives of the employees herein, and the fact that a teachers unitwould be inappropriate because avocational teachers are virtually indistinguishable fromresident advisers,I conclude that a unit composed of teachers,resident advisers, andcounselors is appropriate under all the circumstances here present,and that it mustprevail over one limited to teachers only, assuming(but not finding)that such a smallerunit might conceivably also be appropriate.* An election eligibility list, containing the names and addresses of all the eligible voters,must be filed by the Employer with the Regional Director within seven(7) days of the dateof this Decision and Direction of Election.The Regional Director shall make the list avail-able to all parties to the election.In order to be timely filed, such list must be receivedin the Regional Office, 610 Federal Building,601 East 12th Street, KansasCity,Missouri64106, on or before August 19, 1966. Under Board directives,no extension of time to filethis list may be granted except in extraordinary circumstances,nor shall the filing of arequest for review operate to stay the filing of such list.Failure to comply with this re-quirement shall be grounds for setting aside the election whenever proper objections arefiled.Excelsior Underwear Inc.,156 NLRB 1236.InternationalHod Carriers,Building and Common LaborersUnion of America, Local 300, and Its Agent Joseph Murdock(HRH California,Inc.)andErnesto O. Delgado.Case 31-CB-12(formerly 21-CB-?492).December 21, 1966DECISION AND ORDEROn August 10, 1966, Trial Examiner Stanley Gilbert issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had not engaged in and were not engaging in certain unfair162 NLRB No. 26.264--047-67-vol. 162-20